EXHIBIT 99.1 GAMECORP LTD. AND SUBSIDIARIES UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTH PERIOD ENDED DECEMBER 31, 2009 (EXPRESSED IN CANADIAN DOLLARS) Unaudited, prepared by Management (Stated in Canadian Dollars) The unaudited interim consolidated financial statements of Gamecorp Ltd. (the “Company”) have not been reviewed by the auditors of the Company. This notice is being provided in accordance with section 4.3(3)(a) of the National Instrument 51-102 Continuous Disclosure Obligations. CONTENTS Consolidated Balance Sheets3 Consolidated Statements of Operations4 Consolidated Statements of Cash Flows5 Notes to Consolidated Financial Statements6 - 23 2 GAMECORP LTD. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS December 31, 2009 (unaudited) September 30, 2009 Current Cash $ - $ 3,000 Short term investments 5,000 5,000 Accounts receivable 35,000 25,000 Notes receivable (note 4) 23,000 23,000 Total Current Assets 63,000 56,000 Investments (note 8) 226,000 327,000 Due From Related Parties (note 7) 85,000 - Total Assets $ 374,000 $ 383,000 LIABILITIES Current Accounts payable and accrued charges (note 16) $ 991,000 $ 790,000 Due to related parties (note 9) 415,000 266,000 Notes payable (note 11) 574,000 562,000 Total Current Liabilities 1,980,000 1,618,000 Commitments and Contingencies (note 13) SHAREHOLDERS’ (DEFICIENCY) EQUITY Share Capital (note 15) 45,407,000 45,407,000 Contributed Surplus (note 15c) 1,257,000 1,257,000 Deficit (47,892,000 ) (47,552,000 ) Accumulated Other Comprehensive (Loss) Income (378,000 ) (347,000 ) Total Shareholders’ (Deficit) Equity (1,606,000 ) (1,235,000 ) Total Liabilities and Shareholders’ (Deficit) Equity $ 374,000 $ 383,000 APPROVED ON BEHALF OF THE BOARD “JOHN G. SIMMONDS” (Director) “GRAHAM SIMMONDS” (Director) (The accompanying notes are an integral part of these consolidated financial statements.) 3 GAMECORP LTD. AND SUBSIDIARIES Consolidated Statements of Operations For the three months ended December 31 2009 (unaudited) 2008 (unaudited) Revenues $ 60,000 $ 60,000 Expenses Selling, general and administrative 276,000 270,000 Amortization of property and equipment - 2,000 Total Expenses 276,000 272,000 Loss from Operations (216,000 ) (212,000 ) Other Income (Expenses) Interest expense 2,000 (4,000 ) Fair value adjustment to financial instruments (note 10) 12,000 6,000 Write down of advance to corporation - (5,000 ) Share of loss of equity accounted of investee (note 6) 52,000 (149,000 ) Foreign exchange loss 17,000 219,000 Total Other Income (Expenses) 83,000 67,000 Loss from Continuing Operations before Income Taxes (299,000 ) (145,000 ) Provision for income taxes - - Loss from Continuing Operations (299,000 ) (145,000 ) Earnings from Discontinued Operations (no tax effect) (note 5) (41,000 ) (8,000 ) Net Loss $ (340,000 ) $ (153,000 ) Deficit – beginning of quarter (47,552,000 ) (44,600,000 ) Deficit – end of quarter $ (47,892,000 ) $ (44,753,000 ) Loss Per Weighted Average Number of Shares Outstanding – Basic and Diluted Continuing Operations $ (0.032 ) $ (0.023 ) Net Loss $ (0.037 ) $ (0.025 ) Weighted Average Number of Shares Outstanding – Basic and Diluted 9,207,015 6,230,208 Other Comprehensive Loss: Loss (340,000 ) (153,000 ) Add: Unrealized holding loss on marketable securities (31,000 ) (250,000 ) Other Comprehensive Loss $ (371,000 ) $ (403,000 ) (The accompanying notes are an integral part of these consolidated financial statements.) 4 GAMECORP LTD. AND SUBSIDIARIES Consolidated Statements of Cash Flows For The Three Months Ended December 31 2009 (unaudited) 2008 (unaudited) Cash Flows from Operating Activities Net loss from continuing operations $ (299,000 ) $ (145,000 ) Adjustments for: Amortization of property and equipment - 2,000 Foreign exchange (gain) loss 17,000 (219,000 ) Fair value adjustment on financial instruments 12,000 (6,000 ) Share of loss of equity accounted investees 52,000 149,000 Write down of advance to corporation - 5,000 Funds used in continuing operating activities (218,000 ) (214,000 ) Changes in Non-Cash Working Capital: Accounts Receivable (10,000 ) 53,000 Prepaid Expenses and sundry assets - (3,000 ) Accounts Payables and accrued charges 202,000 48,000 Net funds used in continuing operating activities (26,000 ) 98,000 Net earnings (loss) from discontinued operations (41,000 ) (8,000 ) Adjustments for: Assets of discontinued operations - 8,000 Net funds (used in) provided by discontinuing operations (41,000 ) - Cash Flows from Investing Activities: Increase in investments - (22,000 ) Advances (to) from related parties, net 64,000 (41,000 ) Net funds provided by investing activities 64,000 (63,000 ) Cash Flows from Financing Activities: Proceeds on common stock issued - 200,000 Bank indebtedness - (21,000 ) Net funds used in financing activities - 179,000 Net Increase (Decrease) in Cash (3,000 ) - Cash – beginning of period 3,000 - Cash – end of period $ - $ - Supplemental information provided in note 15. 5 GAMECORP LTD. AND SUBSIDIARIES Notes to Consolidated Financial Statements For the three months ended December 31, 2009 1. Organization and Nature of Business Gamecorp Ltd. (the "Company" or "Gamecorp") was originally incorporated as Alexa Ventures Inc. on September 8, 1986 under the laws of British Columbia. Currently, the Company is in good standing, operating under the laws of Ontario. On May 28, 2008, the Company changed its name from Eiger Technology, Inc. to Gamecorp Ltd.The Company is listed as an issuer on the CNSX and a foreign issuer on the NASD Over-the-Counter Bulletin Board. The Company is an investment and merchant banking enterprise focused on the development of its investments. The Company’s current primary investments are in the Gaming and Technology sectors. InterAmerican Gaming, Inc. (“InterAmerican”) and Gate To Wire Solutions, Inc. (“Gate To Wire”) are development stage enterprises involved in international gaming ventures. Gamecorp has a legacy investment stake in Newlook Industries Corp. (“Newlook”) (TSX Venture Exchange: NLI), an enterprise with technology investments. On September 23, 2009, the Company entered into an agreement with Function Mobile Inc. (“FMI”) to acquire the irrevocable world-wide exclusive right to participate in any pending and future mobile lottery, gaming or sweepstakes projects, proposals, services and products that FMI and its subsidiaries and affiliates has or will undertake. 2. Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, in accordance with Canadian generally accepted accounting principles ("GAAP") and accounting principles generally accepted in the United States of America. The going concern basis of presentation assumes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and contingencies in the normal course of operations. There is doubt about the Company's ability to continue as a going concern as the Company has a working capital deficiency of $1,917,000 and an accumulated deficit of $47,892,000 as at December 31, 2009.The Company's ability to continue as a going concern is dependent upon the Company's ability to raise additional capital, to increase management fees and interest income, and sustain profitable operations.Should the Company be unable to continue as a going concern, it may be unable to realize the carrying value of its assets and to meet its liabilities as they become due. The Company believes that future share issuance and increased management fees to existing and future investees will provide sufficient cash flow for it to continue as a going concern in its present form, however, there can be no assurances that the Company will achieve such results. Accordingly, the consolidated financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities or any other adjustments that might be necessary should the Company be unable to continue as a going concern. 6 GAMECORP LTD. AND SUBSIDIARIES Notes to Consolidated Financial Statements For the three months ended December 31, 2009 3. Significant Accounting Policies These consolidated financial statements have been prepared in accordance with Canadian GAAP which, except as noted in note 18, is consistent in all material respects with accounting principles generally accepted in the United States of America.The principal accounting policies followed by the Company are as follows: a) Basis of Presentation The accompanying consolidated financial statements include the accounts of Gamecorp and its subsidiaries are presented in Canadian dollars under the accrual method of accounting.All significant intercompany transactions and balances have been eliminated upon consolidation. The Company has the following subsidiaries: Name of Corporation % Ownership Alexa Properties Inc.* 100% ETIFF Holdings (BC) Ltd.* 100% Club Connects Corp.* 100% EigerNet Inc.* 58.4% Applied Lighting Technologies Inc.* 75% Energy Products International Ltd.* 75% International Balast Corp.* 75% Call Zone Canada Inc.* 100% 990422 Ontario Ltd.* 100% * Inactive or holding company only b) Discontinued Operations The Company has recognized the results of its investment in Newlook as discontinued operations. During fiscal 2007 the Company made a decision to dispose of its investment over time to focus on other gaming based opportunities. c) Short Term Investments Short term investments are carried at the lower of cost or fair value and consist of guaranteed investment certificates. d) Investments Investments in other entities are accounted for using the equity method or cost basis depending upon the level of ownership and/or the Company's ability to exercise significant influence over the operating and financial policies of the investee. Equity Investments Equity investments are recorded at original cost and adjusted periodically to recognize the Company's proportionate share of the investees' net income or losses after the date of investment. When net losses from an equity accounted for investment exceed its carrying amount, the investment balance is reduced to zero and additional losses are not provided for. 7 GAMECORP LTD. AND SUBSIDIARIES Notes to Consolidated Financial Statements For the three months ended December 31, 2009 The Company resumes accounting for the investment under the equity method when the entity subsequently reports net income and the Company's share of that net income exceeds the share of net losses not recognized during the period the equity method was suspended. Investments are written down only when there is clear evidence that a decline in value that is other than temporary has occurred. When an equity accounted for investee issues its own shares, the subsequent reduction in the Company's proportionate interest in the investee is reflected in income as a proportionate interest deemed dilution gain or proportionate interest loss on disposition. Cost Investments Investments are recorded at original cost and written down only when clear evidence that a decline in value, other than temporary, has occurred. e) Advertising Costs The Company expenses advertising costs as incurred. f) Long-lived Asset Impairment The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.
